In a proceeding to probate the decedent’s last will and testament, the executor appeals from so much of a decree of the Surrogate’s Court, Queens County, made and entered December 7, 1961, admitting the will to probate, as allowed $15,000 to the special guardian for his services on behalf of an infant beneficiary. Decree modified on the facts by reducing to $3,500 the allowance to the special guardian. As so modified, the decree, insofar as appealed from, is affirmed, without costs. The special guardian was appointed on November 30,1961. He concluded his services one week later, on December 7, 1961, when the decree was signed. In view of the nature and extent of the services, the actual time spent, the necessity therefor, the nature of the issues involved and the results achieved, the allowance to the special guardian should be reduced to $3,500. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.